Citation Nr: 1242778	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include recurrent ovarian cysts.

2.  Entitlement to service connection for Gilbert's disease.

3.  Entitlement to service connection for onychomycosis of the left great toenail.

4.  Entitlement to service connection for a disease affecting the vocal cords.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to May 2001. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  The Veteran's gynecological disorder, manifested by recurrent ovarian cysts, is related to active duty service.

2.  A chronic disability manifested by persistently elevated total bilirubin, also known as Gilbert's disease or syndrome, is not currently shown.

3.  Onychomycosis of the left great toenail has not been demonstrated at any time during the appeal period. 

4.  Evidence of record fails to establish a diagnosis of any disease affecting the vocal cords during the appeal period.


CONCLUSIONS OF LAW

1.  Recurrent ovarian cysts were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  A disability manifested by persistently elevated total bilirubin, also known as Gilbert's disease or syndrome, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  Onychomycosis of the left great toenail was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  A disease affecting the vocal cords was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for ovarian cysts on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for recurrent ovarian cysts at hand.  As such, the decision in this matter poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

With respect to the Veteran's remaining service connection claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's February 2009 letter, provided prior to initial adjudication of the remaining service connection claims on appeal by the RO in June 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as identified VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with VA examinations in April 2009 and May 2009 to determine the nature and etiology of her claimed toenail, liver, and vocal cord disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board is cognizant that the Veteran has asserted that these examinations were inadequate, contending that her left toe and ovaries were not examined and that liver testing was a year old.  However, the Board finds that these medical examinations were adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners provided detailed findings as to the nature of the Veteran's claimed disorders.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (noting that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  Id. 

The Veteran asserts that she incurred the claimed gynecological, liver, skin, and vocal cord disorders as a result of her active military service. 

I.  Ovarian Cysts 

Service treatment records dated from 1997 to 2001 reflected numerous complaints of pelvic pain and irregular uterine bleeding.  In October 1994, the Veteran's pap smear results were noted to show epithelial cells.  A June 2000 computed tomography scan revealed right adnexal fullness, with fluid in the cul de sac and uterine cavity.  In the May 2001 service separation examination report, the examiner listed a history of chronic pelvic pain and ovarian cyst. 

Post-service VA treatment records dated in October 2005 revealed findings of a left ovarian cyst on ultrasound.  Additional VA treatment notes dated from 2005 to 2010 showed complaints of vaginal discharge, pelvic pain, nausea, fatigue, decreased appetite, and lower abdominal pain, as well as findings of urinary tract infection, examination consistent with endometriosis, Chlamydia, and herpes.  Abnormal pap smear results dated in May 2005 and March 2006 revealed atypical squamous cell of undetermined significance, as well as reactive changes with inflammation.  An April 2006 endovaginal ultrasound was noted to show unremarkable findings. 

At an April 2009 VA gynecological examination, the Veteran gave a history of having a loop electrosurgical excision procedure (LEEP) in 2001 after an abnormal pap smear, as well as having recurrent ovarian cysts and painful periods during service.  She reported regular menstrual cycles at present.  The examiner indicated that the Veteran had regular cycles, with no clinical or radiological evidence of ovarian cyst, citing to a November 2008 complete gynecological examination that was within normal limits and to an April 2006 ultrasound that showed no evidence of any ovarian cyst.  The examiner indicated that ovarian cysts described by the patient and shown in the 2005 ultrasound were "most likely" functional ovarian cysts, which spontaneously form with ovulation and spontaneously resolve with the onset of menstrual cycles, leaving no residuals. 

After a thorough review of the evidence of record, the Board concludes that service connection for recurrent ovarian cysts is warranted.  There is evidence of current diagnoses of ovarian cysts.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the Veteran's service treatment records from her period of active duty service reflected repeated complaints of pelvic and abdominal pain and irregular uterine bleeding, as well as a history of chronic pelvic pain and ovarian cyst on separation.  Thus, there is evidence of in-service incurrence of ovarian cyst.

The April 2009 VA examiner indicated that the Veteran "most likely" had functional ovarian cysts, which spontaneously form with ovulation and spontaneously resolve with the onset of menstrual cycles leaving no residuals.  The Veteran has also provided competent and consistent statements indicating that she had chronic pelvic pain, irregular uterine bleeding, and ovarian cysts since service.  Thus, the Board accepts the Veteran's statements as competent and credible evidence that she had symptoms of recurrent ovarian cysts consistently since service, and there is no evidence in the record to contradict her assertions.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, as there is evidence of in-service incurrence of pelvic pain and ovarian cyst; a current diagnosis of functional ovarian cysts, with continuing complaints of pelvic pain; and continuity of the same gynecological symptomatology since service discharge, service connection for recurrent ovarian cysts is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Gilbert's Disease 

Service treatment records detailed multiple laboratory findings of persistently elevated total bilirubin secondary to Gilbert's disease or syndrome.  Post-service VA treatment notes dated from 2005 to 2010 showed findings of chronic elevated bilirubin.  At a May 2009 VA hemic disorders examination, the examiner indicated that the Veteran had elevated bilirubin values in lab work for "many years."  The Veteran denied any history of jaundice, medication intolerance (except for Bactrim), nausea, vomiting, rectal bleeding, or hematemesis.  She complained of intermittent lower quadrant abdominal pain and reported irritable bowel syndrome being diagnosed in the past.  After examining the Veteran, as well as reviewing the evidence of record, the examiner diagnosed of Gilbert's disease, with no functional impairment.  

Findings of elevated total bilirubin secondary to Gilbert's disease or syndrome are laboratory results and are not, in and of themselves, disabilities.  "Gilbert's syndrome" has also been defined as "an inborn error of bilirubin metabolism, probably autosomal dominant, characterized by a benign elevation of unconjugated bilirubin without liver damage or hematologic abnormalities."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1856 (31st ed. 2007).

In this case, the only manifestation of the Veteran's claimed Gilbert's disease are the laboratory test results.  Evidence of record clearly detailed that the Veteran has no current disability or functional impairment associated with Gilbert's disease.  There are also no symptoms, clinical findings, or other manifestations, or any deficits in bodily functioning associated with in-service and post-service laboratory findings concerning elevated total bilirubin levels.  The applicable laws and regulations do not permit a grant of service connection for a laboratory finding, absent a showing of related disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board finds that entitlement to service connection for Gilbert's disease is not warranted.

III.  Onychomycosis of Left Great Toenail

Service treatment records revealed treatment for irregularity of bilateral toenails, tinea, and onychomycosis of four affected toenails.  A January 2000 treatment note detailed loss of the small toenail on the right.  In the May 2001 service separation examination report, the examiner listed a history of chronic toenail fungus. 

Post-service VA treatment notes dated in June 2005 showed findings of onychomycosis of the right hallux (first or great toe) and left fifth toe, as well as bilateral interdigital tinea pedis.  The examiner specifically indicated that the left first toe was normal.  In a May 2009 VA hemic disorders examination report, the Veteran indicated that she had right first toenail dystrophy and discoloration since 2000.  After examining the Veteran, as well as reviewing the evidence of record, the examiner listed a diagnosis of nail dystrophy of the right first toenail, with no functional impairment.

While it is undisputed that the Veteran was treated for irregularity of bilateral toenails, chronic toenail fungus, tinea, and onychomycosis of four toes during service and currently receives disability compensation benefits for service-connected dystrophy of the right great toenail, evidence of record does not demonstrate that the Veteran has any currently diagnosed onychomycosis of the left great toenail.  There is no evidence establishing any findings of onychomycosis of the left great toe since she filed her claim for entitlement to service connection February 2009.  Thus, the Board finds that entitlement to service connection for onychomycosis of the left great toenail is not warranted.

IV.  Disease Affecting the Vocal Cords

Service treatment records are void of any complaints, findings, or diagnoses related to the vocal cords.  In an August 2000 service record, the Veteran denied hoarseness.  Post-service VA treatment notes dated from 2005 to 2010 do not reveal any complaints, treatment, or findings concerning vocal cords.  At a May 2009 VA nose, sinus, larynx, and pharynx examination report, the Veteran complained of hoarseness of the voice, with loss of voice.  After examining the Veteran, the examiner found that there was no active nasal disease, laryngeal disease, nasal sinus disease, or ear disease. 

On review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has she had during the appeal period, any current disability of the vocal cords.  See McClain, 21 Vet. App. at 321.  As discussed above, the VA examiner clearly determined in his May 2009 report that the Veteran does not have any active nasal disease, laryngeal disease, nasal sinus disease, or ear disease based on objective testing and examination of the Veteran. 

As the Board has determined there is no probative medical evidence establishing a current diagnosis of a vocal cord disorder, a discussion as to whether there exists a medical nexus or causal relationship between military service and such disability is not necessary.  Consequently, the Board finds that entitlement to service connection for disease of the vocal cords is not warranted.

V.  Additional Considerations for Toenail, Liver, and Vocal Cord Claims

The Veteran asserts the existence of her claimed left great toenail, liver, and vocal cord disorders.  In this regard, the Veteran's statements are competent and credible evidence as to the symptoms she experiences because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, to the extent that the Veteran contends that she has a current disability due to Gilbert's disease, vocal cord disease, or onychomycosis of her left great toenail, based on the symptoms she currently experiences, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a current disability due to Gilbert's disease, vocal cord disease, or onychomycosis of her left great toenail is too complex for a layperson to proffer a competent opinion.  Id.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Moreover, the competent medical evidence demonstrates that these disorders were not found during the appeal period, and therefore, the Veteran's statements regarding the presence of these disorders are outweighed by this evidence.

The criteria to establish entitlement to service connection for the claimed toenail, liver, and vocal cord disorders have not been established, either through medical or competent lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for recurrent ovarian cysts is granted.

Service connection for Gilbert's disease is denied.

Service connection for onychomycosis of the left great toenail is denied.

Service connection for a disease affecting the vocal cords is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


